IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-050-CR


EX PARTE:  STEVEN ARMENDARIZ,

	APPELLANT


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0920296, HONORABLE JON N. WISSER, JUDGE PRESIDING
 



PER CURIAM
	This is an appeal from an order of the district court denying appellant the relief
sought in his application for writ of habeas corpus.  Tex. R. App. P. 44.  In a single point of
error, appellant contends the court erroneously refused to order his release from pretrial
confinement pursuant to Tex. Code Crim. Proc. Ann. art. 17.151 (West Supp. 1993).
	Both appellant and the State have filed motions to dismiss this appeal.  According
to the motions, appellant has been tried and convicted in this cause, thereby mooting the question
of his entitlement to pretrial release.
	The motions to dismiss are granted and the appeal is dismissed.

[Before Justices Powers, Kidd and B. A. Smith]
Dismissed
Filed:  March 10, 1993
[Do Not Publish]